I should like to congratulate Mr. Choudhury on his election to the presidency of the forty-first session of the General Assembly. I have particular pleasure in doing so since deep-rooted ties of friendship and solidarity have always linked our two nations. Beyond that, I pay a tribute here to a colleague and personal friend of many years with whom we have collaborated in the best spirit. I am confident that he will guide the deliberations of the General Assembly with distinction and skill.
May I also pay a well deserved tribute to the President of the fortieth session, Ambassador Jaime de Piniss, she presided ever a session that was an important landmark in the life of the United Nations, as well as the special session on the critical economic situation in Africa. His experience in this Organization has contributed greatly to the work of the General Assembly.
I would not wish to fail on this occasion to pay a warm tribute to our Secretary-General, whose admirable efforts in the service of the United Nations on many challenging issues have earned him the widest confidence and support. We are extremely happy to see him in good health at a time when the Organization must count on his judgment and guidance.
I new turn to the international situation. The world continues to be burdened with fundamental political and economic problems which await solutions in the interest of the preservation of world peace and stability. Last year, during the fortieth session, we had the opportunity to make a collective assessment of the international situation. The then approaching summit meeting between the United States and the Soviet Onion, as well as the negotiations in Geneva between the two Powers, were the primary factors creating expectations in the international community.
Encouraging signs did emerge for East-West relations during the meeting between President Reagan and General Secretary Gorbachev. We consider this summit an important step in the efforts to develop a realistic and comprehensive dialog that could greatly contribute to better understanding and mutually beneficial co-operation between East and West.
We particularly welcome the recent announcement made by the United States and the Soviet Union that the leaders of the two countries will be meeting on 11 and 12 October. We hope the meeting will contribute to the creation of a favorable atmosphere which will enable them to effectively address all issues that have a bearing on the maintenance and improvement of international peace and security.
We hope that the meeting will promote swift progress on these issues. The continuation of the talks between the United States and the Soviet Union, with the aim of achieving concrete results, especially in the field of arms control and disarmament, is of vital importance. We hope both sides will, with determination, intensify their efforts to achieve a lower and more balanced level of armaments, through substantial reductions in their nuclear weapons. We believe also in the need for reductions in conventional forces and for the total elimination of chemical and biological weapons. By the same token, the aim should be to maintain the security of all the countries of the world and defusing tensions which might lead to conflicts.
Turkey has always opted for solving international conflicts through dialog and negotiations. Turkish geo-political realities and historic experience have led to the belief that dialog and negotiations are the only acceptable means of dealing with international disputes.
We welcome the agreement recently reached at the Conference on disarmament in Europe as an important achievement in East-West relations. We believe that it will promote greater security in Europe by lessening the risk of war.
All the Members of this Organization have committed themselves under the Charter to encourage respect for all without distinction as to race, sex, language or religion. This provision of the Charter is directly related to the purpose of establishing a more humanitarian international order.
Contrary to this basic principle of the united Nations, persistent violations of human rights and policies based on racism and racial discrimination have unfortunately continued to cause wide spread misery and suffering.
Since the last session of the General Assembly the world has witnessed a rapid worsening of the situation and escalation of tension and violence in South Africa because of the oppressive policies of the Pretoria Government. Moreover, the acts of aggression perpetrated by South Africa against neighboring States constitute a growing threat to the peace and the security of the region.
On every occasion Turkey expressed its serious concern for the aggravation of the situation in South Africa. Turkey continues to support and implement the resolutions of the General Assembly and the Security Council regarding measures designed to put an end to the apartheid policy of Pretoria.
The continuation of the South African occupation of Namibia as an affront to the principles of self-determination is another deplorable aspect of the problems in South Africa.
My Government believes that it is only through a judicious combination of a firm stand by the united Nations and effective international pressure on the Government of South Africa that resolution 435 (1978) can be implemented. In this context, my Government subscribes to the main thrust of the final declaration and the program of action adopted by the International Conference for the Immediate Independence of Namibia, held in Vienna last July. As a founding member of the United Nations Council for Namibia, Turkey will continue to give support to the legitimate struggle of the people of Namibia. We also support th efforts of the
Secretary-General to serve the implementation of the relevant Security Council resolutions. If South Africa persists in its intransigence, more effective measures and sanctions will be needed.
The increasing wave of terror is rapidly becoming a serious threat to every society. We have persistently called for effective international co-operation against terrorism in all its forms. The adoption of resolution 30/61 by the General Assembly last year, which unequivocally conPenned, as criminal, all acts, methods and practices of terrorism wherever and by whomever committed, and urged all States to co-operate in the prevention and combating of terrorism, was an important step in this direction.
The most significant feature of that session of the General Assembly was the unanimity achieved in condemning international terrorism and in calling for effective measures to combat it. Turkey is certainly a country which feels great satisfaction over this development since it has been demolishing the scourge of terrorism from this rostrum for more than a decade. For many years our pleas and warnings were not heeded. But the recent tragic events and the proliferation of terrorist acts finally lead to the awareness that no country is immune from terrorism and that only effective international co-operation can curb it.
In this connection no less effort should be devoted to the fight against drug abuse and illicit drug trafficking. The reports of the United Nations bodies active in the field of drugs, as well as national drug enforcement agencies all over the world, draw attention to the unprecedented increase in these activities. We consider drug trafficking as the natural ally of international terrorism.
We are, nevertheless, encouraged by the world community's growing awareness of this deadly menace and we note with satisfaction the renewed desire expressed by Governments to address this problem through concerted efforts. In this respect, we hope that the International Conference on Drug Abuse and Illicit Trafficking, which is scheduled to take place in June next year, will create a unique opportunity for establishing a more effective international framework for concerted action, ready to address all aspects of the drug problem.
The new convention on illicit drug trafficking is also a positive initiative by countries which have recently become aware of the seriousness of drug trafficking. We look forward to the drafting of a comprehensive convention covering all aspects of trafficking, particularly its close link with international terrorism.
My Government attaches great importance to the world-wide respect for human rights and fundamental freedoms. Moreover, we insist on the strict observance of bilateral and international agreements guaranteeing the rights of national minorities. For the past two years, the Turkish Government has called for bilateral negotiations to resolve, within a humanitarian approach, the grave situation faced by the Turkish Muslim minority in Bulgaria. The international community is fully aware of the plight of the 1.5 million people concerned. We continue to believe that this question can be effectively addressed and resolved through dialog between Turkey and Bulgaria. The Turkish Government is determined to pursue this humanitarian question.
Since last year, despite some encouraging initiatives, the situation in the Middle East has not taken a turn for the better. It continues to pose a serious threat to the peace and security of the region and the world. Some opportunities which seemed to exist last year for a just and lasting peace in the Middle East have apparently diminished. The fundamental problem, however, is still there to be addressed with common sense and vision if the tension vAich plagues the region is ever to be defused. We continue to believe that a just and lasting comprehensive settlement in the Middle East depends on recognition of the legitimate rights of the Palestinian people and withdrawal by Israel from Arab territories under its occupation since 1967, including Jerusalem. We also believe that the problem will not disappear until all its interrelated elements are taken up and resolved in a manner that takes into account the legitimate rights and interests of all the parties involved.
We have followed with interest the recent efforts to reactivate the peace process, and we certainly hope that they will be successful and that a formula acceptable to all parties concerned will finally be found.
We are deeply disturbed and concerned at the situation in Lebanon, which has continued to be the scene of violent incidents. We maintain the hope that the Lebanese people will find the path leading to national reconciliation, without which there can be no serious remedy for the problems that they have been facing for so long.
An important dimension of the situation in the Middle East is clearly that of inter-Arab relationships. We earnestly hope that greater cohesion will prevail.
During the past year the war between Iran and Iraq has escalated and caused further devastation and human suffering. We are deeply distressed by that tragic war between our two neighbors and friends. We continue to maintain strict neutrality, as well as a dialog with both sides, and remain available for any assistance we can provide towards a peaceful solution.
The situation in Afghanistan continues to be a major cause of tension in international relations. Agony has been inflicted on that Islamic nation. A peaceful solution in Afghanistan would not only bring peace to that nation but
also be beneficial to regional stability and have a favorable impact on the general course of international relations. The elements of a comprehensive solution have long been identified and developed into political instruments through the laudable efforts of the Secretary-General and his Special Representative. The Geneva negotiations on Afghanistan have become a testing ground for the chances of a transition from military confrontation to political realism. This process has reached a crucial point, which necessitates firm steps being taken towards an overall agreement.
In South—E*at Asia, the plight of the Kampuchean people is another focal point of world public opinion. The key to a just and lasting political settlement in Kampuchea is the exercise by the Kampuchean people of its inalienable right to self-determination. We consider the eight-point proposal for a political settlement of the problem of Kampuchea made by the Coalition Government of Democratic Kampuchea on 17 March 1986 and supported by the Association of South-East Asian Nations to be a positive step.
I wish to stress again the significance we continue to attach to the endeavors towards an effective dialog on the Korean peninsula. We believe that this is the only way to remove the mistrust that exists between the two sides and gradually move towards the creation of an atmosphere in which solutions can be sought to all inter-Korean questions. We hope the two sides will continue to work for such a process and develop the conditions which can lead to their representation in the United Nations.
Despite the efforts made by the Contadora Group and its Support Group to bring about an equitable and lasting solution to the problems in Central America, the ongoing tension in that region is yet another source of concern to the international community. The final version of the Contadora Act, prepared by the joint endeavors of the Contadora Group and its Support Group, is, in our view, of great significance in the search for a negotiated solution.
We continue to support the mission of good offices with regard to Cyprus of the United Nations Secretary-General and appreciate his recent efforts. We note with satisfaction the prompt acceptance by the Turkish Cypriot side of the draft framework agreement submitted on 29 March 1986 by Mr.Perez de Cuellar after intensive contacts over several months with both sides. We regret, however, that the Greek Cypriot side has turn down that document, which represents the cumulative outcome of a process that started more than two years ago, in August 1984, in Vienna.
The draft framework agreement contains the principles and parameters which should guide the negotiations between the two sides in Cyprus. That framework is the result of two years of effort by the Secretary-General to reconcile the views of the two parties. It did not come as a surprise to either party since it was discussed with them in a detailed manner before it was formally presented by the Secretary-General. It is normal that neither of the parties is entirely happy with it, but the Turkish Cypriot side has accepted it in a spirit of conciliation and compromise and without any illusions as to the difficulties which will emerge during the negotiations. It has accepted it because the draft agreement reflects a reasonable balance between opposing views and delicately interconnected problems.
The Turkish Cypriot side has proved its goodwill and its desire for the final resolution of the Cyprus problem. The Greek Cypriot side should seize this opportunity. It should realize that, in view of the evolution of the Cyprus problem, acceptance of the draft framework agreement is a sine qua non of meaningful negotiation.
On the international economic scene, during the past year we have witnessed a deceleration of the limited economic recovery seen in 1983 and 1984. Increases in
world output and world trade remained disappointingly low, resulting in the introduction of further protectionist measures. More recently, there has been some improvement in short-term prospects. Nevertheless, the need for effective global adjustments stands as the major challenge for the world economy.
The new policy measures in the monetary field adopted by the major developed countries, as well as the recent decline in oil prices, can be cited as favorable developments, for energy-importing countries in particular. On the other hand, the worrying structural problems in the world economy which came to light towards the end of the 1970s for the most part still need to be resolved.
The present imbalances in trade and payments are unprecedented. Rising debt burdens in the developing countries, large domestic and external imbalances in the industrial economies, high unemployment and persistent protectionism in international trade continue to burden the world economy.
Most hard hit by those factors are the developing countries, whose prospects of growth and stability remain bleak in the face of acute economic problems. Since the beginning of the 1980s a number of developing countries have begun the process of applying difficult structural adjustment policies to promote growth, employment and the integration of their domestic economies into the world economy. However, those efforts alone are not sufficient to produce the desired results while the external economic environment continues to exert a negative influence.
The practice of protectionism by the industrialized countries has been a matter of serious concern for the developing nations. It is evident that the successful implementation of growth-oriented adjustment policies, and progress towards the solution of the debt problem depend crucially on the ability of the developing countries to increase their exports.
The export-oriented economic strategy we initiated in Turkey in 1980, together
with prudent demand management and continuous structural reform, have led to a successful performance and demonstrated Turkey's determination to implement an effective adjustment program. Thanks to these policies, we have been able to achieve growth of store than 7 per cent this year and to lower considerably the level of inflation. We have liberalized our economy and removed restrictions on imports. However, the major obstacles we have continued to encounter in these efforts have been the increasing restrictions imposed and the protectionist policies adopted by most of the industrialized countries.
He have repeatedly stressed that protectionism is a major threat to the world economy. The proliferation of various types of barriers over the past few years has led to serious Questions about the free trade system. Considering the current sombre situation in international trade, the recent consensus reached by trade Ministers, meeting at Punta del Este, on launching new multilateral trade negotiations is promising. The guidelines for the new round of talks offer the hope of speeding up the process of trade liberalization, we consider as very encouraging commitments to tackle problems in the areas of agriculture, textiles and clothing, to halt all protective measures and to phase out restrictions. We are confident that in determining new trade patterns in those sectors more emphasis will be given to the operation of comparative advantages.
In our view, under the present circumstances, the system of the General Agreement on Tariffs and Trade (GATT) remains the most appropriate framework to cope with the severe bottlenecks in world trade. In that respect, our primary task in the upcoming negotiations should be to restore the credibility and authority of GATT in order to open up the main centers of world markets to the goods of both developing and developed countries. We hope these negotiations will help develop a more open, viable and durable multilateral trading system which will promote growth and stability in the world economy.
This year, in May, the international community united its efforts in a demonstration of concerted international co-operation in response to the urgent and critical economic situation that confronts the African continent. For the first time a special session of the General Assembly was devoted to the critical economic situation of one region of the world. The adoption by consensus at that special session of the United Nations program of Action for African Economic Recovery and Development, 1986-1990, can be viewed as a tangible and important indication about the future of international co-operation in the context of the United Nations.
We shall continue to implement the assistance program we have initiated for the countries of the Sahel and to contribute to the efforts of the Organization of the Islamic Conference. The framework outlined in the United Nations program of Action will guide our efforts in this field.
I wish to comment briefly on the financial crisis in which the United Nations finds itself. It is unfortunate that the United Nations has had to face such a severe financial crisis in its fortieth year. It is clear that the prolongation of the crisis holds the danger of impairing the work of the Organization in many areas. This is certainly one of the most urgent and important matters to be addressed by the General Assembly at this session. We appreciate the work of the Group of High-level Intergovernmental Experts which was charged with the task of reviewing the efficiency of the administrative and financial functioning of the Organization. The recommendations found in the Group's report need careful consideration, but it may be confidently said that many of the recommendations are sensible, reasonable and measured.
In conclusion, I wish and hope that the deliberations of the General Assembly at its forty-first session will be fruitful and will contribute to peace and to the welfare of the world community.

